DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by In et al (US 2021/0118368; hereinafter In).
•	Regarding claims 1, 19, and 20, In discloses a display device (¶ 58) comprising a display panel (figure 1), comprising: 
a pixel circuit (elements PX in figure 1 and elements PX1 and PX2 in figures 3 and 5), and 
a light-emitting element (elements EL in figures 3 and 5), 
wherein the pixel circuit comprises: 
a data write module (elements T2 in figures 3 and 5 and ¶ 78), 
a drive module (element T1 in figures 3 and 5 and ¶ 77), and 
a compensation module (element T3 in figures 3 and 5 and ¶ 79); 
wherein the data write module is configured to selectively provide a data signal for the drive module (¶ 78); 
wherein the drive module comprises a drive transistor and provides a drive current for the light-emitting element (¶ 77); 
¶ 79); 
wherein an operation of the pixel circuit comprises a bias stage (figure 6 and ¶ 93), 
wherein the data write module operates as a bias module (¶s 92 and 93), and the data write module is configured to provide a data signal during a data write stage (¶ 92) and provide a bias signal during the bias stage (¶ 93); and 
wherein during the bias stage, the data write module and the drive module are on (figure 6 and ¶ 93), the compensation module is off (note the X over element T3 in figure 6), and the data signal is written to a drain of the drive transistor to adjust a bias state of the drive transistor (¶ 93).
•	Regarding claims 2-7, 13-15, and 18, In discloses everything claimed, as applied to claim 1.  Additionally, In discloses where:
Claim 2:	the data write module is connected between a data signal input terminal and a source of the drive transistor (note the relationship between elements DL2, T1, and T2 in figure 6); and
	the compensation module is connected between a gate of the drive transistor and the drain of the drive transistor (note the relationship between elements T1 and T3 in figure 6).
Claim 3:	the pixel circuit comprises a light emission control module configured to selectively control the light-emitting element to enter a light emission stage (elements T5 and T6 in figures 3, 5, and 6 and ¶ 81); 
	the light emission control module comprises: 
	a first light emission control module (element T5 in figures 3, 5, and 6) and 
	a second light emission control module (element T6 in figures 3, 5 and 6), 
	the first light emission control module is connected between a first power signal terminal and a source of the drive transistor (note the relationship between elements ELVDD, T1, and T5 in figures 3, 5, and 6), and 
note the relationship between elements EL, T1, and T6 in figures 3, 5, and 6); and
	during the bias stage, at least the second light emission control module remains off (note the Xs over elements T5 and T6 in figure 6).
Claim 4:	the pixel circuit further comprises an initialization module for selectively providing an initialization signal for the light-emitting element (element T7 in figures 3, 5, and 6 and ¶ 82); and
	in at least part of a time period of the bias stage, the initialization module remains on (¶ 93).
Claim 5:	the pixel circuit further comprises a reset module configured to selectively provide a reset signal for a gate of the drive transistor (element T4 in figures 3, 5, and 6 and ¶ 80).
Claim 6:	the display panel comprises k rows of light-emitting elements (figures 1 and 3); 
	during an operation of a pixel circuit corresponding to an i-th row of light-emitting elements, during the bias stage, the data write module is on (¶ 93), and the data signal written to the drain of the drive transistor is a current data signal on a data signal line to which the pixel circuit is connected (¶ 93); and
	the current data signal is a data signal written by a pixel circuit corresponding to a j-th row of light-emitting elements during a data write stage, wherein k≥1, 1≤i≤k, and 1≤j≤k (figure 3 and ¶ 93).
Claim 7:	during the bias stage, a drain voltage of the drive transistor is greater than a gate voltage of the drive transistor (¶ 93).
Claim 13:	within a duration of one frame of the display panel, the operation of the pixel circuit comprises a pre-stage (figure 4 and ¶ 92) and a light emission stage (figure 4 and ¶ 94); and
	within a duration of at least one frame, the pre-stage of the pixel circuit comprises the bias stage (¶s 92-94).
the time during which element TR4 in figures 5 and 6 and ¶ 92 is turned on) and the bias stage (¶ 93); and
	during the reset stage, a gate of the drive transistor receives a reset signal and is reset (¶ 92).
Claim 15:	the pre-stage comprises the bias stage and a data write stage (figures 5 and 6 and ¶s 92 and 93); and
	during the data write stage, the data write module, the drive module and the compensation module are on (¶ 92), and the data signal is written to a gate of the drive transistor (¶ 92).
Claim 18:	one data write cycle of the display panel comprises S refreshed frames that comprise a data write frame (FH in figure 4 and ¶s 90 and 91) and a retention frame (SH in figure 4 and ¶ 94), wherein S>0 (FH and SH = 2); 
	the data write frame comprises a data write stage in which the data write module writes the data signal to a gate of the drive transistor (figure 4 and ¶ 91; where GI[1] is high only in FH); 
	the retention frame comprises no data write stage (figure 4 and ¶ 94; where GI[1] is low in SH); and
	at least the data write frame comprises the bias stage (¶s 91-93).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over In, in view of Lee et al (US 2019/0392769; hereinafter Lee).
In discloses where:
Claim 8:	the operation of the pixel circuit further comprises at least one non-bias stage (the portion of FH in figure 4 other than TP); 
	during the bias stage, the drive transistor has a gate voltage of Vg1, a source voltage of Vs1 and a drain voltage of Vd1 (inherent in ¶s 92 and 93);
	during the non-bias stage, the drive transistor has a gate voltage of Vg2, a source voltage of Vs2 and a drain voltage of Vd2 (inherent in ¶s 92 and 93).
Claim 12:	the non-bias stage is a light emission stage of the display panel (¶s 91-94).
However, In fails to disclose the details of the difference between non-bias stage and bias stage voltages.
	In the same field of endeavor, Lee discloses where:
Claim 8:	|Vg1−Vd1|<|Vg2−Vd2| (at least suggested by “a correction data voltage (e.g., a data voltage corresponding to the grayscale 3) smaller than the data voltage corresponding to the grayscale 0 may be applied to the jth to (j+3)th pixels” in ¶ 105 and where the claimed Vg1 and Vd1 correspond to the “correction data voltage”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of In according to the teachings of Lee, for the purpose of correcting a grayscale value and a data voltage of a boundary portion of a black pattern (¶ 8).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over In, in view of Kim et al (US 2016/0321990; hereinafter Kim).
•	Regarding claim 16, In discloses everything claimed, as applied to claim 1.  However, In fails to disclose the details of sub-bias stages.
	In the same field of endeavor, Kim discloses where:
the bias stage comprises m sub-bias stages in sequence (elements PS11-PS13 in figure 4 and ¶ 89), wherein m≥1 (3 > 1); and
¶ 89). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of In according to the teachings of Kim, for the purpose of enabling an OLED display to display a substantially uniform image regardless of an image displayed in a previous frame period (¶ 78).

Allowable Subject Matter
Claims 9-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 9, where “(Vg1−Vd1)×(Vg2−Vd2)<0”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.
b.	Claims 10 and 11 are objected to based on their dependence from claim 9.
c.	In claim 17, where “a duration of at least one third interval stage is shorter than a duration of at least one of the m sub-bias stages”, in combination with all the remaining limitations in the claim and all the limitations in claim 1.	

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        03/23/2022